Ames, J.
The instructions given to the jury were correct and appropriate, and were all that the case required. If the defendant’s wife was treated with such violence and cruelty by him as to be justified in leaving him, she would nevertheless be without excuse for seeking refuge with a seducer and paramour, with the purpose and expectation of forming or continuing an adulterous intimacy with him. There was evidence at the trial tending to show that the relations between her and the plaintiff were of this character. If one of his motives, in receiving her and her infant children into his house, was to facilitate an adulterous intercourse with her, it would be a reproach to the law to allow him to charge any part of the expense of such an arrangement upon the husband. This question has been settled unfavorably to the plaintiff by the verdict of the jury, upon competent evidence, and under proper instructions, and therefore the plaintiff’s

Exceptions are overruled.